Citation Nr: 1341887	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for multilevel degenerative disc disease of the lumbar spine in excess of 30 percent prior to December 5, 2011, and in excess of 40 percent thereafter.

2. Entitlement to an initial disability rating for chronic cervical sprain/strain in excess of 20 percent.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1987 to November 1992, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a 10 percent disability rating for lumbar spine disability and granted service connection for a cervical spine disability with an initial disability rating of 20 percent.  A subsequent rating decision in February 2012 assigned a 40 percent disability rating for lumbar spine disability effective December 5, 2011.  

A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher disability rating for the lumbar spine disability remains on appeal with respect to both time periods.  These claims are now in the jurisdiction of the Newark, New Jersey RO.

In August 2011, the Veteran appeared at a hearing at the RO before a Decision Review Officer.  A transcript of that hearing is included in the claims file.

This case was previously before the Board in February 2013, when it was remanded for further development.  

The issue of entitlement to a total rating for compensation based on individual unemployability (TDIU) is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.



FINDINGS OF FACT

1. For the entire appeals period, the Veteran's multilevel degenerative disc disease of the lumbar spine was manifested by a disability picture more closely approximating that of thoracolumbar range of motion of 30 degrees or less of flexion; ankylosis; incapacitating episodes or additional neurologic impairment is not shown.

2. For the entire appeals period, the Veteran's chronic cervical sprain/strain has been manifested by a disability picture more closely approximating that of forward flexion of 15 degrees or less; unfavorable ankylosis; incapacitating episodes; or neurologic impairment is not shown.


CONCLUSIONS OF LAW

1. The criteria for a 40 percent disability rating, and no higher, for multilevel degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2013).

2. The criteria for a 30 percent disability rating for chronic cervical sprain/strain, and no higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).


Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appeal with respect to his cervical spine arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to this issue.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent letters in February 2009 and April 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was afforded VA examinations with respect to his lumbar and cervical spine disabilities in December 2011, March 2009, and April 2013.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2011 hearing before the Decision Review Officer.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's February 2013 remand, VA requested records or releases to obtain records for the Veteran's private treatment of his neck and back disabilities and further information regarding specific VA treatment of these disabilities.  The Veteran supplied copies of the relevant medical records.  Thus VA has complied with the February 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disabilities of the Spine

Disabilities of the Spine may be rated either based on range of motion under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or based on incapacitating episodes under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. Associated neurologic disabilities are rated separately.  General Rating Formula, Note (1).

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The criteria for rating a disability of the spine are to be applied regardless of the presence or absence of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  In this instance, the rating assigned to the Veteran's lumbar spine disability by the RO is a staged rating.  Further, the Board assigns a staged rating with respect to his cervical spine disability, as set forth below.

The IVDS Formula provides ratings for IVDS based on the total duration of incapacitating episodes.  38 C.F.R. § 4.71a.  Incapacitating episodes are defined as periods of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (1) to Diagnostic Code 5243.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  These provisions do not apply when a claimant is receiving the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Low Back

The Veteran submitted time sheets, pay stubs and other records from his employment to show that between November 2012 and March 2013 he worked anywhere from 25 to 55 hours per week, and frequently missed one or two days a week due to his pain.  He later submitted a statement that he had missed 40 scheduled work days in the past four months due to his back pain and loss of mobility.  His employer was willing to work with medical issues and his sporadic absenteeism.  He stated that he earned a third of the money in 2013 that he had a year ago, with 2012 gross earnings being only $14,000 and current pay averaging only $200 per week. 

The Veteran was provided with VA examinations of his low back in March 2009, December 2011, and April 2013.  On each occasion he consistently reported a long history of chronic low back pain which occasionally radiated down the back of both legs and worsened with prolonged sitting, standing, or lying down.  He denied experiencing neurologic symptoms such as weight loss, fever, numbness, weakness, bowel or bladder complaints or erectile dysfunction.  He did not use any assistive devices, although he wore corset as needed for his pain.  He could walk for up to one mile or 30 minutes and stand for up to 10 minutes.  He was independent in the activities of daily living although he did have difficulty with prolonged sitting.  Physical examinations consistently showed normal gait and posture with no obvious asymmetry or spasms.  There were no incapacitating episodes and he had normal sensation, muscle strength, and reflexes on testing.  Inasmuch as these symptoms remained the same throughout the appeals period, they will not be addressed further.  Rather, the Board will limit discussion to the relevant symptoms and physical findings which worsened over time.

Private physical therapy records dated in October and November 2008, show that the Veteran had active range of motion in the lumbar spine including flexion to 90 degrees, extension to 20 degrees, rotation to 60 degrees bilaterally, and side bending to 20 degrees on the left and 25 degrees on the right.

At the March 2009 VA examination the Veteran reported he was about to start a new job as a limousine driver.  Range of motion testing showed forward flexion to 70 degrees and extension to 15 degrees with pain throughout.  Lateral flexion and rotation were 30 degrees each bilaterally with pain at the end points.  Other functional impairment was not discussed.

At the August 2011 DRO hearing the Veteran reported episodes related to his low back all the time when he got "inflamed."  In service he had been prescribed anti-inflammatories and told to get off his feet, which was helpful.  With his job driving limousine, however, he could not always take time off, so he "just learned to deal with it."  He received shots in his back that helped with bending, but he experienced shock sensations on stretching or moving in certain ways.  He used a back brace when he worked in the yard and stated that he had not been prescribed bed rest by his physicians at any point.  He could not sit directly straight up or stand directly straight up, he had to bend over somewhat.  He reported having missed a lot of work in the previous six months due to his back problems.  

At the December 2011 VA examination the Veteran reported flare-ups with increased pain and reduced activity.  Range of motion testing showed flexion to 30 degrees with pain at 25, extension to 10 degrees with pain at 5, right and left lateral flexion to 10 degrees with pain at 5, and right and left lateral rotation to 10 degrees with pain at 5.  Repetitive testing showed no additional functional impairment.  

At the April 2013 VA examination range of motion testing showed flexion to 30 degrees with pain at 25, extension to 10 degrees with pain at 5, and bilateral rotation and bilateral flexion to 10 degrees with pain at 5 degrees.  There was no additional impairment of functioning on repetitive motion, but there was tenderness to palpation along the lumbar spine.  MRI showed moderate disc narrowing at L4-5 and L5-S1, with grade 1 anterolisthesis of L5 on S1.  The examiner noted that the Veteran's severe back pain interfered with his job as a limousine driver.

In February 2009 the Veteran filed a claim for increased disability rating with respect to his lumbar spine disability.  At that time, a 10 percent disability rating was assigned.  An increased disability rating of 40 percent was assigned effective December 5, 2011.  The Board must consider whether a higher disability rating is warranted both prior to December 2011 and after that date.  Despite the Veteran's preferences, by law such ratings are based on any resulting limitation of motion in the spine, rather than questions of quality of life which cannot be quantified.

Applying the rating criteria set forth above, as well as the considerations of DeLuca and Mitchell, the Board finds that as of December 2008, the Veteran's disability picture most closely approximates a 40 percent disability rating.  Specifically, considering the Veteran's consistent reports of flare-ups which result in even greater limitation of motion, slowness of movement, and increased pain, the functional effects of which were not clearly captured in the VA examination reports, the Veteran's disability picture is of a severity compatible with a 40 percent disability rating.  

With respect to the question of a higher disability rating the Board notes that the Veteran is now in receipt of the highest rating given for limitation of thoracolumbar spine motion, 40 percent.  A still higher rating would require unfavorable ankylosis (or loss of motion) of the entire thoracolumbar spine.  The April 2013 VA examination showed that the Veteran had significant remaining motion in the spine.  

None of the medical evidence of record reports ankylosis in the lumbar spine, nor has the Veteran reported that the spine is fixed in position.  In addition, all neurologic findings have been normal and examiners have found that there is no radiculopathy.  The evidence is thus, against a finding that the disability approximates the criteria for an increased rating.  38 C.F.R. §§ 4.7, 4.21.

Neck/Cervical Spine

The Veteran was provided with VA examinations of his cervical spine in March 2009, December 2011, and April 2013.  On each occasion he reported a history of chronic neck pain, tightness, and stiffness, as well as aching and grinding in the muscles.  He did not wear a neck brace and did not have any radiating symptoms.  He was independent in his activities of daily living.  He could walk for up to one mile or 30 minutes and stand for up to 10 minutes.  He was independent in the activities of daily living although he did have difficulty with prolonged sitting.  Physical examinations consistent showed no evidence of tenderness or spasm in the cervical spine and neurologic examination revealed normal sensory and motor testing.  There were no incapacitating episodes.  Inasmuch as these symptoms remained the same throughout the appeals period, they will not be addressed further.  Rather, the Board will limit discussion to the relevant symptoms and physical findings which worsened over time.

The private physical therapy records dated in October and November 2008 show that he had active range of motion in the cervical spine of 0 degrees for extension and flexion.  He had active rotation to 55 degrees bilaterally and active side bending to just less than 20 degrees on the left and just over 20 degrees on the right.

At the April 2013 VA examination range of motion testing showed flexion, extension, bilateral rotation, and bilateral flexion all to 15 degrees with pain beginning at 10 degrees.  There was no additional limitation of function on repetitive testing.  MRI of the cervical spine showed mild straightening of the normal lordosis and multilevel disc desiccation with normal vertebral height and no evidence of impingement on the spinal cord.  It was the examiner's opinion that the Veteran's service-connected disabilities rendered him unable to secure and maintain sedentary or active gainful employment.

The Veteran has appealed the assignment of an initial disability rating of 20 percent for his cervical sprain/strain.  As noted with respect to the lumbar spine disability, the primary consideration for the Board is any limitation of motion resulting from the disability.

Based on a review of the entire record and the application of DeLuca and Mitchell to the medical evidence, the Board finds that the Veteran's disability picture throughout the appeals period more closely approximates a 30 percent disability rating.  Specifically, the Board notes the Veteran's complaints of regular flare-ups in his neck pain which cause increased limitation of motion, and the private physical therapy in 2008 which reflected active range of motion of 0 degrees of flexion and extension of the cervical spine.  

A still higher disability rating for the cervical spine is not supported by the evidence.  The VA examination of April 23, 2013, while reflecting significant limitation of motion does not reflect ankylosis, let alone unfavorable ankylosis, as would be required for a disability rating in excess of 30 percent.  There have not been incapacitating episodes, and the Veteran does not have any reported neurologic impairment.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, namely limitation of motion and increased pain and stiffness in the neck and back.  While the Veteran has asserted that he has missed work as a result of his neck and back pain, the rating criteria incorporates consideration of "considerable loss of working time from exacerbations . . . proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this instance, the Veteran has been assigned the maximum possible ratings based on limitation of motion and pain, and the amount of lost work time is therefore incorporated in and contemplated by the assigned disability ratings.  

The Veteran argues that the test of mobility administered will not reveal the types of mobility problems he has.  Specifically, he is able to bend forward to touch his toes but had severe pain and shock sensations when straightening up again.  Standing for longer than five minutes in one spot caused his pain to escalate.  He felt that the problem was due to compression as well as the disc disease and arthritis and noted that recent X-rays showed severe narrowing of the lumbar discs.  His job required prolonged sitting as a limousine driver as well as lifting passengers' bags and he often found it necessary to ask his customers for help with that, resulting in smaller tips.  He was limited in his recreational activities and had pain with many household chores.  He also had difficulty sleeping.  He felt that his overall disability picture was entitled to a higher disability rating.

The Veteran has also raised concerns in his written statements about his quality of life.  Specifically, his neck and back disabilities prevented him from engaging in competitive sports, working outside, and enjoying sex.  He had difficulty with the prolonged sitting required for his job and often had to take time off work to recover from a particularly tough day at work.  This reduced his salary and his tips.  He described a typical day as requiring treatment with a hot shower, an ice pack, pain medication, vibrating heating cushions and simple endurance in order deal with the pain.  He specifically stated that he was "looking for a 100% combined rating for these injuries sustained and dealt with, and will have to keep dealing with for the rest of my life, during wartime twenty years ago. . .  I have been deprived of quality of life due to these injuries for twenty years."

The Veteran is essentially arguing that he has symptoms that are not contemplated by the rating criteria.  Assuming that he has symptoms that are not contemplated by the rating schedule; the disabilities have not required periods of hospitalization.  

The Board is remanding the Veteran's inferred claim for TDIU, which would compensate him for an inability to work due to the combined effects of his disabilities.  The evaluations for the low back and neck disabilities are meant to compensate for significant time lost from work consistent with those ratings.  38 C.F.R. § 4.1 (2013).  The evidence does not show that the disabilities individually cause marked interference with employment beyond that contemplated by the percentage rating.


Therefore, the assigned schedular ratings are adequate.  As the second prong of Thun is not met, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased disability rating of 40 percent for multilevel degenerative disc disease of the lumbar spine is granted.

Entitlement to an initial 30 percent disability rating for chronic cervical sprain/strain since the effective date of service connection is granted.


REMAND

Although, the agency of original jurisdiction appear to be in the process of adjudicating the Veteran's entitlement to TDIU; TDIU is an element of the Veteran's increased and initial rating appeals.  Rice v. Shinseki, 22 Vet. App. 295 (2008).  The April 2013 opinion provides evidence of unemployability.   It is unclear; however, whether the Veteran is currently unemployed, or if employed, whether his employment is marginal.  In an application for TDIU received in April 2013, the Veteran indicated that he remained employed working from 25 to 35 hours a week as a chauffeur and earing as much as $3,200 a month.

The issue of entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to treatment for pain resulting from neck and back disabilities has been raised by the record, but has not been adjudicated; the Board does not have jurisdiction over this issue, but it is inextricably intertwined with the TDIU issue.  

The appeal is REMANDED for the following:

1.  Ask the Veteran to provide any information showing that his employment is, or has been, marginal (e.g. earnings that are less than the poverty rate for a single person).  

The Veteran should be asked to report monthly earnings beginning with the date on which he believes he became unemployable.

2.  Adjudicate the issue of entitlement to service connection for GERD.

3.  If the benefit sought on appeal (TDIU at this point) remains denied, issue a supplemental statement of the case, before returning the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


